1     STEPHEN M. HAYES (SBN 83583)
      STEPHEN P. ELLINGSON (SBN 136505)
2     JAMIE A. RADACK (SBN 221000)
      HAYES SCOTT BONINO ELLINGSON
3     GUSLANI SIMONSON & CLAUSE LLP
      999 Skyway Road, Suite 310
4     San Carlos, CA 94070
      Telephone: 650.637.9100
5     Facsimile: 650.637.8071

6     Attorneys for Defendant
      STATE FARM MUTUAL AUTOMOBILE
7     INSURANCE COMPANY

8     RACHEL RENNO (SBN 272558)
      FOOS GAVIN LAW FIRM, P.C.
9     3947 Lennane Drive, Suite 120
      Sacramento, CA 95834
10    Telephone: 916.779.3500
      Facsimile: 916.779.3508
11
      Attorneys for Plaintiff
12    RAVEN DUNCAN

13
                                      UNITED STATES DISTRICT COURT
14
                                      EASTERN DISTRICT OF CALIFORNIA
15
      RAVEN DUNCAN, an individual,                    CASE NO. 2:18-cv-01174-KJM-AC
16
                         Plaintiff,                   STIPULATION AND ORDER TO
17                                                    PARTIALLY REVISE THE COURT’S
             vs.                                      OCTOBER 10, 2018 PRETRIAL
18                                                    SCHEDULING ORDER AND DEADLINE TO
      STATE FARM MUTUAL                               COMPLETE VDRP
19    AUTOMOBILE INSURANCE
      COMPANY, a corporation; and DOES 1
20    through 25, inclusive,

21                       Defendants.

22

23
            Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure, plaintiff Raven Duncan and
24
     State Farm Mutual Automobile Insurance Company (“State Farm,”) by and through their respective
25
     counsel, hereby stipulate to partially revise the Court’s October 10, 2018 Pretrial Scheduling Order
26
     and the deadline to complete VDRP as follows:
27

28
       1066785                                  -1-
                   STIPULATION AND ORDER TO REVISE THE COURT’S SCHEDULING ORDER
                                      CASE NO. 2:18-cv-01174-KJM-AC
 1                                                 I.
                                                RECITALS
 2

 3          1.      Pursuant to the Court’s October 10, 2018 Pretrial Scheduling Order, State Farm and

 4 plaintiff began engaging in thorough meet and confer discussions retarding State Farm’s motion for

 5 summary judgment, or in the alternative, partial summary judgment (“Motion”) on September 25,

 6 2019.

 7          2.      During the meet and confer process related to the Motion, counsel raised issues that

 8 require further investigation by the parties.

 9          3.      Also during the meet and confer process related to the Motion, the parties engaged in

10 discussions regarding the potential for settlement.

11          4.      For the purpose of potentially narrowing the issues to be presented in State Farm’s

12 Motion, and to further explore the potential for settlement, the parties agreed to request leave of the

13 Court to continue the Pretrial Scheduling Order and deadline to complete VDRP for 90 days.

14          5.      Accordingly, the parties hereby stipulate to partially revising the Court’s Pretrial

15 Scheduling Order and deadline to complete VDRP as follows:

16                                                 II.
                                              STIPULATION
17
            The parties hereby stipulate, and request approval of the following revisions to the Court’s
18
     Pretrial Scheduling Order and deadline to complete VDRP:
19
       Event                               Current Deadline               Requested New Deadline
20
       Dispositive Motion Hearing          November 15, 2019              February 14, 2019
21
       Complete VDRP                       December 6, 2019               March 6, 2020
22
       Discovery Cut-Off                   January 17, 2020               April 17, 2020
23
       Expert Disclosures                  February 17, 2020              May 15, 2020
24
       Expert Reports                      March 2, 2020                  June 2, 2020
25
       Expert Discovery Cut-Off            April 2, 2020                  July 2, 2020
26

27

28
      1066785                                      -2-
                 STIPULATION AND ORDER TO REVISE THE COURT’S SCHEDULING ORDER
                                    CASE NO. 2:18-cv-01174-KJM-AC
 1 Dated: September 30, 2019             FOOS GAVIN LAW FIRM, P.C.

 2

 3
                                         By          /S/ Rachel Renno
 4                                                    RACHEL RENNO
                                                      Attorneys for Plaintiff
 5                                                    RAVEN DUNCAN

 6 Dated: September 30, 2019             HAYES SCOTT BONINO ELLINGSON GUSLANI
                                         SIMONSON & CLAUSE LLP
 7

 8
                                         By          /S/ Jamie A. Radack
 9                                                    STEPHEN M. HAYES
                                                      STEPHEN P. ELLINGSON
10                                                    JAMIE A. RADACK
                                                      Attorneys for Defendant
11                                                    STATE FARM MUTUAL AUTOMOBILE
                                                      INSURANCE COMPANY
12

13                                               ORDER

14         The Court, having reviewed the parties’ Stipulation to Partially Revise the Court’s Pretrial

15 Scheduling Order and deadline to complete VDRP, hereby GRANTS the parties’ request. The new

16 deadlines are as follows:

17     Event                             Previous Deadline              New Deadline

18     Dispositive Motion Hearing        November 15, 2019              February 7, 2020

19     Complete VDRP                     December 6, 2019               March 6, 2020

20     Discovery Cut-Off                 January 17, 2020               April 17, 2020

21     Expert Disclosures                February 17, 2020              May 15, 2020

22     Expert Reports                    March 2, 2020                  June 2, 2020

23     Expert Discovery Cut-Off          April 2, 2020                  July 2, 2020

24         IT IS SO ORDERED.

25 Dated: September 27, 2019.

26
                                                         UNITED STATES DISTRICT JUDGE
27

28
     1066785                                   -3-
               STIPULATION AND ORDER TO REVISE THE COURT’S SCHEDULING ORDER
                                  CASE NO. 2:18-cv-01174-KJM-AC
